DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 have been cancelled. Claims 16-35 have been newly added. Claims 16-35 remain pending and are ready for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 5 and Figures 11-12 are blurry and non-legible. The current image quality is too low in order to read the flow charts of the aforementioned Figures provided. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Objections
Claims 18-19 objected to because of the following informalities: Claims 18 and 19 contain the limitation “in response to the number of erasing of the second idle chunk”. The phrase “the number of erasing” is incorrect and should be replaced. An appropriate replacement could be “an erasing count” or “an erase count”, as one example. 
Claim 26 objected to because of the following informalities: Claim 26 uses the term “GC” in line 3 for the limitation “... lower than a first threshold, the GC operation is initiated”. However, the term “GC” is never established in a previous claim, and never garbage collection operation” here, similar to the other claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23-24, 26-27 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the number of erasing of the second idle chunk" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the number of erasing” is not established anywhere in Claim 18 or in a previous claim upon which claim 18 depends.
Claim 23 recites the limitation "select the oldest dirty chunk" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the oldest dirty chunk” is not established anywhere in Claim 23 or in a previous claim upon which claim 23 depends.
according to the first selection policy ... according to the second selection policy" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the first selection policy” as well as “the second selection policy” are not established anywhere in Claim 24 or in a previous claim upon which claim 24 depends.
Claim 26 recites the limitation "in response to the number of idle chunks in the idle chunk set" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the number of idle chunks” as well as “the idle chunk set” are not established anywhere in Claim 26 or in a previous claim upon which claim 26 depends.
Claim 27 recites the limitation "second idle chunk being greater than the third threshold" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the third threshold” is not established anywhere in Claim 27 or in a previous claim upon which claim 27 depends.
Claim 30 recites the limitation "the bandwidths for obtaining the data written by the user" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The previously described “the bandwidths is not established anywhere in Claim 30 or in a previous claim upon which claim 30 depends.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-17 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Publication No. 2011/0283049 -- "Kang").

Regarding claim 16, Kang teaches A garbage data collection method, comprising: obtaining data written by a user and/or data collected from a dirty chunk; (Kang paragraph [0011], FIG. 2 is a flow diagram illustrating a method 200 for maintaining invalid page information on memory blocks according to one embodiment. In block 202, the controller 150 begins by receiving a write command (operation) for execution. The write operation may be issued by the host system 130. In block 204, the controller updates the mapping table 154 as part of executing the write operation. In one embodiment, the controller updates the mapping table by first locating, in the mapping table, an entry for the LBA in the write command to determine a physical page address that corresponds to the LBA, and then by updating the located entry with the new physical page address at which the new data is written. For example, a write may be directed to LBA 10, which prior to the write operation was mapped to block 5, page 2. Before the actual write to memory, the controller updates the mapping table so that the entry for LBA 10 corresponds to the new location at which the data will be written (e.g. block 12, page 4). Alternatively, the controller may update the mapping table after the actual write to memory. The user/host written data is obtained, as well as the potential data written to invalid (i.e,. dirty) data blocks/locations) generating a write request indicating to write the data into an idle chunk; (Kang paragraph [0011], In one embodiment, the controller updates the mapping table by first locating, in the mapping table, an entry for the LBA in the write command to determine a physical page address that corresponds to the LBA, and then by updating the located entry with the new physical page address at which the new data is written. For example, a write may be directed to LBA 10, which prior to the write operation was mapped to block 5, page 2. Before the actual write to memory, the controller updates the mapping table so that the entry for LBA 10 corresponds to the new location at which the data will be written (e.g. block 12, page 4). Alternatively, the controller may update the mapping table after the actual write to memory. In block 206, the controller determines whether an update to the invalid page table is needed. In most instances this is needed unless the particular LBA entry associated with the write operation has not been previously assigned to any physical address. In the above example, since block 5, page 2 is now invalid, the portion of the invalid page table 154 covering block 5 needs to be updated. If an update is needed, the method proceeds to block 208, where the controller increments the invalid page counter 156 for the block with the change. The invalid page table 152 is then updated in block 210. As described in Kang, a new write request is generated which redirects the mapping of the data to another block address which doesn't contain too much dirty/invalid data) and writing the data into the idle chunk according to the write request (Kang paragraph [0015], The method 300 begins in block 302, where the controller determines whether there are enough blocks remaining in the free pool to accommodate pending write operations. Garbage collection is triggered if it is determined that there are not enough blocks in the free pool, and the method moves to block 304, where the controller determines if there are any blocks in the 100% invalid pool. If so, a memory block from that pool is selected in block 312. If not, the controller determines if there are any blocks in the 75% invalid pool in block 306. If so, a memory block from that pool is selected in block 312. The same process is repeated for the 50% invalid pool in block 308 if none are found in the 75% pool. Finally, if there are no blocks in the 100%, 75%, or 50% pool, a block is chosen from the 25% pool in block 310. The 25% pool is the default pool in this example and is expected to contain at least one block because block 310 is reached only if the free pool is determined to be exhausted in block 302. This is because an over-provisioning of 25% guarantees at least one block with at least 25% invalid pages when there are no more free blocks. The selected candidate block in block 310 or 312 is then used in the garbage collection operation in block 314. Finally, while the selection of a single block is shown in FIG. 3, other embodiments may select multiple blocks together from one or more pools for garbage collection. When a block/chunk that is idle (i.e., contains a greater than threshold value of open blocks or memory units), the data will be written and redirected to that location).

Regarding claim 17, Kang further teaches The garbage data collection method according to claim 16, wherein the data written by the user is written into a first idle chunk, (Kang claim 11, A method of managing memory operations in non-volatile solid-state memory, the method comprising: maintaining, for a first memory block in the non-volatile solid-state memory, an invalid page counter for storing data related to a number of invalid pages within the first memory block, the first memory block classified by the number of invalid pages into a first pool; upon receipt of a write command from a host system that causes a change in a validity of a page within the first memory block, updating an invalid page counter for the first memory block; and reclassifying the first memory block to a second pool when the invalid page counter of the first memory block indicates that a number of invalid pages within the first memory block exceeds a threshold. The currently written host/user data takes priority and will be redirected to the first idle/open/available memory block/chunk) and the data collected from the dirty chunk is written into a second idle chunk (Kang claim 12, The method of claim 11, further comprising: selecting, for garbage collection, a second memory block classified in a third pool with a highest minimum threshold of invalid pages. As seen by the structuring of the claims, after the host write data has been redirected to the first available memory chunk/block, the already written data that has become a dirty/invalid chunk will be rewritten to a different (i.e., second) available memory block/chunk. This is because it is most efficient to first redirect the host write data before writing it into an invalid/dirty block and then rewriting it again).

Regarding claim 35, Kang further teaches A storage device, comprising a control component and a non-volatile memory chip, wherein the control component is configured to execute the method according to claim 16 (Kang paragraph [0009], FIG. 1 is a block diagram illustrating a storage subsystem embodiment. As shown, a storage subsystem 140 includes a controller 150, which in turn includes a host command queue 142, a garbage collection command queue 144, and a garbage collection module 148. In one embodiment, the host command queue 142 receives memory commands from a driver 132 residing within a host system 130 and the garbage collection command queue 144 receives commands from the garbage collection module 148, which manages garbage collection. In other embodiments, the commands from the driver 132 and the garbage collection module 148 are received into a single queue for execution. The memory commands from the driver 132 may include write and read commands issued by the host system 130, while memory commands from the garbage collection module 148 may include commands used for garbage collection. As further shown in FIG. 1, in one embodiment, the controller 150 executes the commands in the host command queue 142 and the garbage collection command queue 144 in one or more non-volatile solid-state memory arrays 160. Kang demonstrates a non-volatile memory system containing a controller component and memory to execute the garbage collection process described above, also see Kang paragraph [0010], The controller 150 also maintains several data structures including, in one embodiment, an invalid page table 152 and a mapping table 154. In one embodiment, the invalid page table 152 keeps track of the validity of data located at physical page addresses throughout the non-volatile solid-state memory arrays 160, while the mapping table 154 keeps track of the correspondence between logical block addresses (LBA) and physical page addresses in the non-volatile solid-state memory arrays 160).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hsieh et al. (US Publication No. 2007/0208904 -- "Hsieh").

Regarding claim 18, Kang in view of Hsieh teaches The garbage data collection method according to claim 17, wherein in response to the number of erasing of the second idle chunk being greater than a first threshold, if the data collected from the dirty chunk is cold data, the data collected from the dirty chunk is written into the second idle chunk (Hsieh paragraph [0009], A preferred embodiment of the invention is method for leveling wear associated with a nonvolatile memory that contains a plurality of memory blocks. First, a record of at least one cold block candidate for the nonvolatile memory is maintained. Second, content in the cold block candidate is moved to at least one free block of the memory blocks when a threshold condition occurs. For example, the threshold condition can occur when the nonvolatile memory is operated for a predetermined time period. Preferably, the first step of maintaining the record of at least one cold block candidate further involves initializing the record by selecting at least one memory block of the plurality of memory blocks stored with data from the nonvolatile memory. The threshold condition occurs when the write count exceeds a predetermined write count threshold. The method may include the step of resetting the write count after moving the content in the cold block candidate. In another embodiment, the method may include the step of updating the record when a written address for the nonvolatile memory is matched with one cold block candidate in the record. The method may further include the step of replacing the matched cold block candidate in the record with a new memory block stored with data in the nonvolatile memory. The new memory block is preferably one that is related to the cold block candidate in a predetermined order. The cold data is only written from the dirty/invalid block to the free/idle block in the event that a particular threshold condition is satisfied. Here, the program/erase counter (here it's described as written/reset count) must be greater than a given threshold value. Also see Hsieh paragraph [0021], The preferred wear leveling device of the invention includes a memory unit and a control unit. The memory unit stores cold block candidates in the flash memory. The control unit is configured to update the memory unit and release the cold block candidates under a threshold condition. More particularly, the control unit selects a new memory block to replace one cold block candidate in the memory unit when the cold block candidate is matched with a written address in a write command for the nonvolatile memory. For In above description, the first four hot blocks in the flash memory 30 are selected as cold block candidates in sequential order. However, the cold block candidates can also be selected in random order. Moreover, the operation of moving the content of the identified cold blocks to the free blocks can be executed in background. User will not notice delay in the flash memory 30 due to the moving operation. Moreover, an erasure count field can be provided in the reserved area of each memory block of the flash memory 30 and the erasure count field records the number of erasure operations for each memory block. The cold block candidate will not be identified as cold block if the number of erasure operations for the cold block candidate is not less than a threshold value).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Hsieh. Hsieh teaches using a threshold associated with erasing the memory chunks/blocks as a means to collecting cold data from a dirty block to an idle block. This ensures that the relocating/transferring of the cold data only occurs after a set amount of time and erases, which will help minimize unnecessary garbage collection and relocation operations, which will help extend the life of the system and mitigate unnecessary failures (Hsieh paragraph [0022], Similarly, the host 10 can also issue a writing command to write data to the flash memory 30 with a written address designated by the writing command. The written address is analyzed by the wear leveling apparatus 20 to uniformly distribute wear over the flash memory 30. In this manner, the invention prolongs the life of the flash memory 30 by delaying the onset of failure for the flash memory 30. Also see Hsieh paragraph [0008], In the preferred embodiment of the invention, the wear on the nonvolatile memory is leveled with high efficiency. Furthermore, the method provides the ability to change the accessing pattern of static area of the nonvolatile memory).

Regarding claim 19, Kang in view of Hsieh teaches The garbage data collection method according to claim 18, wherein in response to the number of erasing of the second idle chunk being greater than the first threshold, if the data collected from the dirty chunk is not cold data, the data collected from the dirty chunk is written into the first idle chunk (Hsieh paragraph [0009], A preferred embodiment of the invention is method for leveling wear associated with a nonvolatile memory that contains a plurality of memory blocks. First, a record of at least one cold block candidate for the nonvolatile memory is maintained. Second, content in the cold block candidate is moved to at least one free block of the memory blocks when a threshold condition occurs. For example, the threshold condition can occur when the nonvolatile memory is operated for a predetermined time period. Preferably, the first step of maintaining the record of at least one cold block candidate further involves initializing the record by selecting at least one memory block of the plurality of memory blocks stored with data from the nonvolatile memory. Preferably, the method includes an additional step of providing a write count for counting a write command number of the nonvolatile memory. The threshold condition occurs when the write count exceeds a predetermined write count threshold. The method may include the step of resetting the write count after moving the content in the cold block candidate. In another embodiment, the method may include the step of updating the record when a written address for the nonvolatile memory is matched with one cold block candidate in the record. Hsieh paragraph [0020], Generally, the present invention relates to wear leveling methods for nonvolatile memories. In the preferred embodiment of the invention, at least one hot block of a memory is selected as a cold block candidate, which is an infrequently-erased block. The physical block address of the candidate is recorded in a memory unit and is compared with the written address in each write command for accessing the nonvolatile memory. The record is updated by replacing the written address in the memory unit with the physical block address of a new hot block when the above-mentioned comparison is matched. The content of the cold block candidate is moved to one or more free blocks of the nonvolatile memory when the nonvolatile memory has been written more than a write count threshold. When the block of data is not cold data (i.e, "hot" data), then the relocation has a higher priority and will be sent immediately to the first available open (i.e., idle) block, also see Hsieh paragraph [0026], In step 400, at least one hot block of the flash memory 30 is selected as a cold block candidate. The physical block address of the cold block candidate is stored in the candidate storage 240. Afterward, in step 402, a probe index 244 is initialized to designate a specific physical block address in the flash memory 30. For example, the specific physical block address can be a physical block address of a hot block, which is closest to the cold block candidate in descending order. Then, in step 404, a writing count stored in the write counter 242 is reset to zero. The specific physical block address can also be a physical block address of a hot block, which is closest to the cold block candidate in ascending order).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Hsieh. Hsieh teaches writing the collected data from dirty/invalid blocks into a first idle block/chunk when the data is not cold data. This distinguishing operation allows for more flexibility in the system by prioritizing "hot" data which is accessed more frequently to be relocated with greater priority. This can improve the functioning and programming of the memory system (Hsieh paragraph [0028], In step 412, the physical block address matched with the written address is removed from the candidate storage 240. In step 414, a new cold block candidate is selected and stored in the candidate storage 240. More particularly, the new cold block candidate is a hot block designated by the probe index 244. Afterward, the probe index 244 is designated to next hot block after the new cold block candidate is stored. A hot block is a memory block that is stored with data. One advantage of the present invention is to make all memory blocks become hot blocks and to evenly spread the wear among all the hot blocks. Accordingly, contents of qualified cold blocks are moved to free blocks such that the free blocks can become "hot blocks". The exemplary process shown in FIGS. 2 and 3 continues to identify and release cold blocks until the flash memory is finally worn out. The probe index is preferably pointed to next hot block for the ease of programming).

The garbage data collection method according to claim 19, wherein the data written by the user and the data collected from the dirty chunk are written into the first idle chunk and the second idle chunk in different ways (Hsieh paragraphs [0037-0038], Moreover, the probe index is designated to a hot block with physical block address 0x08 closest to the last one of the cold block candidates in descending order. With reference to FIG. 4D, after a predetermined number of write operations, the physical block addressed remained in the candidate storage 240 are identified as cold blocks, which are infrequently erased memory blocks. The content stored in the identified cold blocks is moved to the free blocks. The method of writing data to the second idle chunk for identified cold blocks is different from the identified "not cold" (i.e., hot) blocks, which can occur with greater priority and efficiency (Hsieh paragraphs [0034-0035], The first four hot blocks in the flash memory 30 are selected as cold block candidates in the initialization step. The physical block addresses for the first four hot blocks, namely, 0x00, 0x01, 0x02, 0x03 are stored in the candidate storage 240 and the probe index 244 is designated to a hot block with physical block address 0x04, which is closest to the last one of the cold block candidates in descending order. With reference to FIG. 4B, if a written address in a writing command sent from the host 10 is matched with the physical block address 0x02 present in the candidate storage 240, the record of the physical block address 0x02 is replaced by the physical block address 0x04 designated by the probe index. Moreover, the probe index is designated to a hot block with physical block address 0x06 closest to the last one of the cold block candidate in descending order).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Hsieh. Hsieh teaches writing the collected data from dirty/invalid blocks into a first idle block/chunk when the data is not cold data. This distinguishing operation allows for more flexibility in the system by prioritizing "hot" data which is accessed more frequently to be relocated with greater priority. This can improve the functioning and programming of the memory system (Hsieh paragraph [0028], In step 412, the physical block address matched with the written address is removed from the candidate storage 240. In step 414, a new cold block candidate is selected and stored in the candidate storage 240. More particularly, the new cold block candidate is a hot block designated by the probe index 244. Afterward, the probe index 244 is designated to next hot block after the new cold block candidate is stored. A hot block is a memory block that is stored with data. One advantage of the present invention is to make all memory blocks become hot blocks and to evenly spread the wear among all the hot blocks. Accordingly, contents of qualified cold blocks are moved to free blocks such that the free blocks can become "hot blocks". The exemplary process shown in FIGS. 2 and 3 continues to identify and release cold blocks until the flash memory is finally worn out. The probe index is preferably pointed to next hot block for the ease of programming).

Regarding claim 21, Kang in view of Hsieh teaches The garbage data collection method according to claim 20, wherein the dirty chunk is obtained from a dirty chunk set; and one of a plurality of policies is selected to obtain the dirty chunk from the dirty chunk set (Hsieh paragraphs [0038-0040], With reference to FIG. 4D, after a predetermined number of write operations, the physical block addressed remained in the candidate storage 240 are identified as cold blocks, which are infrequently erased memory blocks. The content stored in the identified cold blocks is moved to the free blocks. The identified cold blocks become dirty blocks and can be re-accessed after a "garbage collecting procedure." The garbage collecting procedure is well known in this art and is not described in detail here. Afterward, as shown in FIG. 4E, new cold block candidates are selected through the help of the probe index, and the physical block addresses 0x08, 0x09, 0x0A, 0x0B associated with the new cold block candidates are stored in the candidate storage 240. In above description, the first four hot blocks in the flash memory 30 are selected as cold block candidates in sequential order. However, the cold block candidates can also be selected in random order. Moreover, the operation of moving the content of the identified cold blocks to the free blocks can be executed in background. User will not notice delay in the flash memory 30 due to the moving operation. Moreover, an erasure count field can be provided in the reserved area of each memory block of the flash memory 30 and the erasure count field records the number of erasure operations for each memory block. The cold block candidate will not be identified as cold block if the number of erasure operations for the cold block candidate is not less than a threshold value. The data that is transferred from the cold data blocks to the free/idle blocks is then determined to be dirty. This set of dirty blocks can then be considered a dirty block set, which will eventually be selected for data relocation/garbage collection).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang with those of Hsieh. Hsieh teaches obtaining dirty chunks/blocks from a dirty chunk/block set, which provides a benefit to the system by allowing for easier garbage collection operations to occur by making the process of selecting dirty blocks more efficient, since the list of cold blocks which become the dirty blocks have already been collected (Hsieh paragraph [0038], With reference to FIG. 4D, after a predetermined number of write operations, the physical block addressed remained in the candidate storage 240 are identified as cold blocks, which are infrequently erased memory blocks. The content stored in the identified cold blocks is moved to the free blocks. The identified cold blocks become dirty blocks and can be re-accessed after a "garbage collecting procedure." The garbage collecting procedure is well known in this art and is not described in detail here).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hsieh as applied to claim 21 above, and further in view of Miura et al. (US Publication No. 2015/0186056 -- "Miura").

Regarding claim 22, Kang in view of Hsieh in further view of Miura teaches The garbage data collection method according to claim 21, wherein a first policy in the plurality of policies is to select a dirty chunk with the least number of erases from the dirty chunk set; (Miura paragraph [0100], From such a state (t=1), it is assumed, for example, that at t=2, a write access request (write command) (WREQ[3]) including a logical address LAD[0] and write data WDT3 is inputted. In this case, the information processing circuit MNGER first changes the physical address PAD[0] corresponding to LAD[0] from valid "1" to invalid "0", and decides a new physical address to which WDT3 with this LAD[0] is to be written. At this point, of the physical blocks in the erased state or partly written, the physical block with the smallest number of erasures (here, PBK[2]) is selected. Then, WDT3 is written to the first physical address in the erased state (here, PAD[6]) within this physical block (PBK[2]), and this PAD[6] is made valid "1". Afterward, for example, when a write access request (WREQ[4]) including LAD[0] and write data WDT4 is inputted at t=3, MNGER similarly makes PAD[6] invalid "0" and selects the physical block that is partly written and that has the smallest number of erasures (here, PBK[2]). Then, WDT4 is written to the first physical address (here, PAD[7]) in the erased state within this physical block (PBK[2]), and this PAD[7] is made valid "1".  The dirty chunk with the least erases can be selected as the dirty chunk for use) wherein the dirty chunk includes a plurality of dirty physical blocks, and the number of erases of a dirty chunk is an average number of erases or a total number of erases of all the dirty physical blocks constituting the dirty chunk (Miura paragraph [0103], Subsequently, the information processing circuit MNGER extracts physical blocks that are in the erased state or partly written, from the physical block table (PBKTBL) in the random access memory RAMst, and then selects the physical block (for example, PBK[2]) having the smallest number of erasures of the extracted physical blocks, using the number of erasures table (ERSTBL) in RAMst. Then, MNGER selects the smallest physical address (for example, PAD[6]) of the physical addresses (in the erased state) at which data is not written yet, in the selected physical block, using the physical address table (PADTBL) (Step 4). A table consisting of a plurality of physical blocks can combine the total physical block erasure count as a means of determining a final erasing value).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Hsieh with those of Miura. Miura teaches selecting a dirty chunk for use which comprises the smallest erasing count from a dirty chunk set. This is an obvious improvement since many times memory units contain a limited amount of potential erasures, so spreading out the erasing between multiple different memory units is a key method of extending the life of the overall memory system, a technique similar to wear leveling (Miura paragraph [0002-0003], In recent years, an SSD (Solid State Drive) composed of a plurality of NAND-type flash memories and a controller is used for a storage system, server device and laptop PC or the like. It is widely known that there is an upper limit to the number of erasures of a NAND-type flash memory and that the data writing size and the data erasing size thereof differ significantly. PTL 1 discloses a technique for realizing hierarchical capacity virtualization and reducing a disparity in the number of erasures across an entire storage system. Specifically, a technique for carrying out so-called static wear leveling in which the number of erasures is leveled by property moving, as a target, data that is already written, is disclosed. Also, PTL 2 discloses a management method for a storage system using a flash memory. PTL 3 discloses a control technique for the time of power cutoff in a storage system. PTL 4 discloses a control technique for an SSD. PTL 5 discloses a data transfer technique between an HDD and an SSD).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hsieh as applied to claim 21 above, and further in view of Eleftheriou et al. (US Publication No. 2012/0297128 -- "Eleftheriou").

Regarding claim 26, Kang in view of Hsieh in further view of Eleftheriou teaches The garbage data collection method according to claim 21, wherein: in response to the number of idle chunks in the idle chunk set being lower than a first threshold, the GC operation is initiated; (Eleftheriou paragraph [0022], At block 535, once a page has been written, the write queue head is incremented in order to set it to the next free page in the block. At block 540, the method 500 checks if a chip stripe is full or not. In case the chip stripe is full, block 545 determines if there are enough free stripes available according to a preconfigured value. If there are enough remaining chip stripes at block 545, then the method continues as block 555. If there are not enough remaining chip stripes at block 545, then garbage collection method 600 (See FIG. 6 herein) is triggered at block 550 in order to reclaim space from invalidated pages in blocks that have been written previously and method 500 continues at block 555. Note that in a preferred embodiment, garbage collection method 600 runs independently and in parallel to method 500 .... In other exemplary embodiments, the selection of the next write chip stripe can be performed according to some policy. In case the chip stripe is not yet full, block 560 checks if the current block is full or not. In case the block is not yet full, the method 500 continues at block 525. When a block is full, at block 565, garbage collection is triggered in case there are not enough free blocks according to a predefined value in block 570 and the next free block is taken from the free block queue associated to this channel at block 575. In exemplary embodiments, the free-block queue can be maintained by keeping the blocks in the free block queue in the same order as their address in the chip (while removing all bad blocks). Garbage collection is initiated when a free block queue, containing a plurality of free blocks (i.e., idle chunks) determines that the quantity is too low and needs to be greater) wherein an idle chunk with the least number of erases is obtained from the idle chunk set as the first idle chunk; and/or an idle chunk with the maximum number of erases or the number of erases greater than a second threshold is obtained from the idle chunk set as the second idle chunk (Eleftheriou paragraphs [0030-0031], In exemplary embodiments, the GC, free, on-line, and write states move sequentially through all chip stripes, which can be referred to as a circular buffer. A circular buffer architecture has the advantage to equally distribute the wear of blocks on chip granularity, hence reducing the complexity of the scheme by not requiring additional wear-leveling methods. In the examples described herein, a round-robin strategy for allocating pages to be written is a solution that can be implemented in a circular buffer. Nevertheless, due to bad blocks the write queue head may become out of sync between the different channels. In such a case, extra rounds can be inserted in the round-robin scheduler where only pages are allocated in queues that are behind the head of the foremost write queue head. In exemplary embodiments, in case workloads that can be separated into static and dynamic data, a circular buffer architecture may cause data to be unnecessarily moved around during GC. As such, another example of a policy that can be implemented is a window-based greedy reclaiming policy. The methods described herein can be adapted to fit into such a window-based greedy reclaiming policy by dynamically grouping chips into chip stripes as well as dynamically adapting the chip stripe size according to the information maintained by GC. The number of erases can be distributed throughout the free block set/queue by ensuring that the block with the fewest erases is set as the first idle chunk for data rewriting/relocating).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kang and Hsieh with those of Eleftheriou. Eleftheriou teaches monitoring an idle/free block/chunk set for the number of free blocks/chunks and checking if that amount needs to be increased or is enough as it currently stands. This is a vital improvement to the system, since the entire system can cease functioning if a clean/free/idle block needs to be written to, but there simply aren't enough available at the moment. It is paramount to ensure that enough free/idle blocks will always be available for writing at any moment (Eleftheriou paragraph [0022-0023], In exemplary embodiments, GC can be triggered when the last free chip stripe is changed to write state or earlier based on a configurable threshold (i.e., based on the total number of free blocks), the number of free chip stripes that should be available in the system. In exemplary embodiments, the larger the threshold, the higher is the reserved memory space that is put aside and hence decreases the overall capacity available for reading and writing. The threshold can be set larger than zero to better accommodate write bursts. Similarly GC can be stopped when enough free pages are available. In exemplary embodiments, the method 500 can be re-initiated as needed).

Allowable Subject Matter
Claims 23-25 and 27-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dependent claims 23 and 27 have been indicated as containing allowable subject matter and are therefore objected for depending on a rejected claim. Claim 23 recites further details corresponding to the garbage collection method previously described, wherein a second and third policy amongst a plurality of policy are applied. A second policy is added in order to select the oldest dirty chunk from a set of dirty chunks, whilst a third policy is added to select a dirty chunk having a highest priority value from the aforementioned set of dirty chunks, wherein said priority is defined as a function of the amount of valid data and the number of erasures of the dirty chunk, or as a function of the valid data amount of the dirty chunk and a difference between the actual number of erasures of the dirty chunk and the average number of erasures of all the chunks of the storage device. Regarding claim 27, further limitations are added corresponding to comparing a number of erasures of a second idle chunk to a third threshold value. In the event that the number of erasures of said second idle chunk is greater than the third threshold value, the data collected from the dirty chunk is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.C.K./Examiner, Art Unit 2136         

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136